Citation Nr: 0420072	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1973 to 
June 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the claim for 
service connection for PTSD.  The veteran entered notice of 
disagreement with this decision in September 1996; the RO 
issued a statement of the case in October 1996; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in November 1996. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Following a review of the record, the Board finds that the RO 
must ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)), to include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. 
§ 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the RO 
requested the veteran to provide information needed to 
identify and obtain records, provided the veteran a copy of 
the VCAA regulations, and requested and received various 
private medical records, the record does not reflect that the 
RO specifically notified the veteran what information or 
evidence would aid in substantiating his claim for service 
connection for PTSD, what information or evidence VA would 
provide, and what evidence the veteran was expected to 
provide.  In a July 2004 brief, the veteran's representative 
has requested VA to further assist the veteran by providing 
him with specific notice as to what evidence was needed to 
substantiate the claim for service connection for PTSD.


To further assist the veteran, and ensure compliance with the 
notice provisions of the VCAA, this case is REMANDED to the 
RO for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and 
satisfied.  See also             38 
C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence 
is required to substantiate the claim for 
service connection for PTSD, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO should provide 
the veteran written notification specific 
to his claim of the impact of the 
notification requirements on his claim.  

2.  Thereafter, the RO should review the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




